Exhibit 10.16 CONSULTING AGREEMENT Effective May 10, 2016, Lotus Clinical Consulting, LLC (“Consultant”) and Protagenic Therapeutics, Inc. (“Company”) agree as follows: 1. Services and Payment . Consultant agrees to undertake and complete the Services (as defined in ExhibitA) in accordance with and on the schedule specified in Exhibit A . As the only consideration due Consultant regarding the subject matter of this agreement (“Agreement”), Company will pay Consultant in accordance with ExhibitA
